DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-4 and 6-20 are pending and have been examined in this application;
Claims 1-4 and 6-20 are currently amended; Claims 1-4 and 6-20 are rejected herein.
Response to Arguments
Applicant’s arguments with respect to the currently rejected claims have been considered but are moot because the arguments do not apply to the current interpretation/rejection of Chen ‘306, Chen 457, and Kraus necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because it is unclear whether the recitation “a first cable management extension arm” is referring to “the cable management arm extension” recited in line 5 or to “the first cable management arm extension” recited in lines 16-17 and 21-22 or to some other element. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen (U.S. Pat. No. 20140183306 A1).
	Regarding claim 1, Chen teaches a cable management arm assembly, comprising:
 	a cable management arm (Chen; Fig. 1) having a first section (Chen; 18) and a second section (Chen; 20); and a cable management arm extension (Chen; 14, 10, 12), the cable management arm extension including:
a plate (Chen; plate of 14) defining a plurality of cable retainer mounting apertures (Chen; apertures receiving fasteners 18, 20) and having a first side (Chen; side of 14 near 10) and a second side (Chen; side of 14 near 12);
a first hinged section (Chen; section of 10 connecting 18) connected to the  first section of the cable management arm and to the first side of the plate; and
a second hinged section (Chen; section of 12 connecting 20) connected to the  the second section of a cable management arm and to the second side of the plate
wherein the plate pushes (Chen; as shown in Fig. 7) the first hinged section and second hinged section to turn outwards to separate the first hinged section and second hinged section from one another and hold the cable management arm extension in an extended position, and
the plate pulls (Chen; as shown in Fig. 3) the first hinged section and the second hinged section to turn inwards to connect the first hinged section and the second hinged section with one another and return the cable management arm extension to a retracted position from the extended position (Chen; see Figs. 3-7 for configuration).
Regarding claim 6, Chen teaches a cable management arm assembly, comprising: 	a cable management arm (Chen; Fig. 1) having a first section (Chen; 18) and a second section (Chen; 20); and  	a flexible bridge (Chen; 14, 10, 12), the flexible bridge including:
a first connecting end (Chen; end of 10) connected to the  first section of a cable management arm [intended use]; and
a second connecting end (Chen; end of 12) connected to the second section of the cable management arm [intended use]
wherein the flexible bridge pulls the first connecting end and the second connecting end to move inwards to connect the first and second sections with one another and return the cable management arm extension to a retracted position (Chen; see Figs. 3-7 for configuration).
Regarding claim 7, Chen teaches the flexible bridge (Chen; 14, 10, 12) allows the cable management arm to be extended to the extended position from the retracted position and then returned to the retracted position.
Regarding claim 9, Chen teaches wherein the flexible bridge (Chen; 14, 10, 12) includes apertures (Chen; apertures connecting 32) for mounting at least one cable retainer [intended use].
Regarding claim 10, Chen teaches at least one cable retainer mounted using the cable retainer mounting apertures; and  	the at least one cable retainer comprises a flexible material [Note; all materials flex to some extent when enough pressure is applied].
Regarding claim 11, Chen teaches a cable management arm assembly, comprising:
a first cable management arm (Chen; Fig. 1) to connect to a first connector of a first rail kit of a computing device [intended use],
 the first cable management arm having a first section (Chen; 18) and a second section (Chen; 20) and including a first cable management extension arm (Chen; 14, 10, 12), the cable management arm extension including; a first plate (Chen; plate of 14) having a first side (Chen; side at 10) and a second side (Chen; side at 12) and defining a plurality of first cable mounting apertures (Chen; apertures for 32)  	a first hinged section (Chen; hinge of 18) connected to the first section of the first cable management arm and to the first side of the first plate; and 	a second hinged section (Chen; hinge of 20) connected to the second section of the first cable management arm and to the second side of the first plate, wherein the first plate  	pushes the first hinged section and the second hinged section to turn outwards to separate the first section of the first cable management arm and the second section of the first cable management arm from one another and hold the first cable management arm extension in an extended position, and 	pulls the first hinged section and the second hinged section to turn inwards to connect the first section of the first cable management arm and the second section of the first cable management arm with one another and return the first cable management arm extension to a retracted position: 	a second cable management arm (Chen; 26) to connect to a second connector of the first rail kit of the computing device [intended use] and
a connector (Chen; 16) pivotally attached to the first cable management arm and the second cable management arm.
	Alternatively, claim 6-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kraus (U.S. Pat. No. 5816543).
Regarding claim 6, Kraus teaches a cable management arm assembly, comprising: 	a cable management arm having a first section and a second section; and  	a flexible bridge, the flexible bridge (Kraus; 2) including:
a first connecting end (Kraus; 3) connected to the  first section of a cable management arm [intended use]; and
a second connecting end (Kraus; 4) connected to the second section of the cable management arm [intended use]
wherein the flexible bridge pulls the first connecting end and the second connecting end to move inwards to connect the first and second sections with one another and return the cable management arm extension to a retracted position.
Regarding claim 7, Kraus teaches the flexible bridge (Kraus; 2) allows the cable management arm to be extended further than normal [capable].
Regarding claim 8, Kraus teaches the flexible bridge (Kraus; 2) forms a semi-circle when in a retracted position (Kraus; as shown in Fig. 7) and is about parallel to the cable management arm when in an extended position (Kraus; as shown in Fig. 4).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Chen ‘306 (U.S. Pat. Pub. No. 20140183306 A1) in view of Chen ‘457 (U.S. Pat. Pub. No. 20200029457 A1).
Regarding claim 2, Chen ‘306 teaches the first hinged section (Chen ‘306; section of 10 connecting 18) include a first connection point (Chen ‘306; point at C1 of 18 see annotated figure below);   	the second hinged section (Chen ‘306; section of 12 connecting 20) includes a second connection point (Chen ‘306; point C1 of 20); 	a first spring (Chen ‘306; C1 see annotated figure below) is included between a connection point of the first hinged section and the plate.
However, Chen is silent to disclose a second spring.
Chen ‘457 teaches a first and a second spring (Chen ‘457; D1 see annotated figure below) is included between a connection point of the second hinged section and the plate. 
Chen ‘306 and Chen 457 are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chen ‘306 having a first and second springs as disclosed by Chen ‘306. The motivation would have been facilitate the movement and maintain the desired position. Therefore, it would have been obvious to modify Chen ‘306 as specified in claim 2.


    PNG
    media_image1.png
    586
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    714
    709
    media_image2.png
    Greyscale

Regarding claim 3, Chen ‘306 as modified teaches the first spring (Chen 306; C1 of 18) and second spring (Chen ‘457;  D1) prevent the plate from folding inwards (Chen; see Figs. 3-7 for configuration).
Regarding claim 4, Chen ‘306 as modified teaches the first spring and second spring (Chen; C1, D1) assist the plate in returning to a retracted position.

Regarding claim 13, Chen ‘306 teaches wherein the first section.
However, Chen ‘306 is silent to specifically disclose the channel.
Chen ‘457 teaches the first section of the first cable management arm has a first back portion (Chen ‘457; back of D2 see annotated figure blow); and the first back portion of the first section of the first cable management arm includes a channel (Chen; channel of D2) to accept an inner slide (see e.g. Chen ‘457 Fig. 2 for configuration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chen 306 having the slide configuration as disclosed by Chen ‘457. The motivation would have been to provide the ability to slide. Therefore, it would have been obvious to modify Chen ‘306 as specified in claim 13

    PNG
    media_image3.png
    632
    739
    media_image3.png
    Greyscale

Regarding claim 14, Chen ‘306 as modified teaches wherein a back portion (Chen ‘457; back of D3) of a second section of the first cable management arm includes the inner slide.
Regarding claim 15, Chen teaches wherein the inner slide (Chen ‘457; slide portion of D2) is separate from the first cable management arm and staked to the back portion of the second section of the first cable management arm (Chen 457; see Fig. 2 for configuration).


Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pat. No. 20200029457 A1).
Regarding claim 20, Chen teaches the first cable management arm includes the plurality of cable management arm as noted above.
Chen is silent to explicitly teach the cable management arm extension being a plurality of cable management arm extensions.
However, the Examiner notes that providing duplicated parts is considered within the level of ordinary skill in the art see e.g. MPEP 2144.04. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chen having the plurality of cable management arm extensions. The motivation would have been to accommodate additional cables.
Allowable Subject Matter
Claims 12, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:  	The prior art of record teaches the cable management arm/cable management arm extension as noted above. However, the prior art of record have failed to teach at least the combination of a cable management arm comprising a first cable management arm and a second cable management arm to connect to a respective first connector and a second connector of a first rail kit of a computing device, the first cable management arm includes the cable management arm extension of claim 1, a connector to pivotally attach to the first cable management arm and the second cable management arm wherein a back portion of a first section of the first cable management arm includes a channel to accept an inner slide and a back portion of a second section of the first cable management arm includes the inner slide wherein in a retracted position, the cable management arm extension is retracted, the inner slide is inserted into the channel of the first section, and the first section and the second section are abutted; and/or
 	[17]. wherein a spring is attached to one end of the inner slide and the back portion of the first section and  
 	[18] the spring allows the first section and second section to pull back to a retracted position when the computing device is moved from extended from a rack to fully inserted into the rack and
 	[19] The cable management arm of claim 18, wherein, in an extended position, the cable management arm extension is fully extended, the inner slide is, at least partially, out of the channel, and a gap is formed between the first section and second section. Along with the other recitations as claimed in claim 11, 12, 14 and 16.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631